771 N.W.2d 748 (2009)
In re Mark A. CHABAN.
Mark A. Chaban, Plaintiff-Appellant,
v.
35th District Court Judge, Wayne Circuit Court Judge, State Court Administrative Office, and Gregory J. Saffady, Defendants-Appellees.
Docket No. 139303. COA No. 292827.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. *749 The application for leave to appeal the July 16, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to stay the orders of the Wayne Circuit Court is DENIED.